Citation Nr: 0406390	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  94-41 477A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased disability rating for bilateral 
pes planus, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to March 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a March 1994 rating decision rendered by the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran filed a motion to advance his appeal on the 
Board's docket.  This motion was granted on March 3, 2004.  


FINDINGS OF FACT

1.  All pertinent notification and evidential development 
necessary for an equitable disposition of the appeal has been 
completed.

2.  The veteran's bilateral pes planus is not manifested by 
marked deformity, swelling on use, or characteristic 
callosities, but does result in pain on manipulation and use 
of the feet.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5276 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of this 
claim, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law and codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the issue on appeal.

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim. As 
part of the notice, VA is required to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant that he should submit any pertinent 
evidence in his possession.

Through the statement of the case, supplemental statements of 
the case, and various letters from the RO to the veteran, 
particularly letters dated in August 2003 and November 2003, 
the veteran has been informed of the evidence and information 
necessary to substantiate his claim, the information required 
from him to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence on 
his behalf, and the evidence that he should submit.  Although 
the RO has not specifically requested him to submit any 
pertinent evidence in his possession, it has informed him of 
the evidence that would be pertinent and requested him to 
submit such evidence or provide VA with the information and 
authorization necessary for the RO to obtain such evidence.  
Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  

The record also reflects that the veteran's service medical 
and personnel records have been obtained, as have all 
pertinent post-service medical records.  In conjunction with 
this appeal, the veteran has also been afforded several VA 
examinations.  The reports of these examinations along with 
the other evidence of record are sufficient to decide this 
claim. 

In sum, the Board is satisfied that VA has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

The Board acknowledges that the RO adjudicated the veteran's 
claim prior to complying with the notice requirements of the 
VCAA and the implementing regulations.  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the United States Court of Appeals for Veterans Claims 
(Court) held that the plain language of 38 U.S.C.A. § 5103(a) 
(West 2002), requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Id. at 11.  
Pelegrini further held that VA failed to demonstrate that, 
"lack of such a pre-AOJ-decision notice was not prejudicial 
to the appellant, see 38 U.S.C.A. § 7261(b)(2) (as amended by 
the Veterans Benefits Act of 2002, Pub. L. No. 107-330, 
§ 401, 116 Stat. 2820, 2832) (providing that "[i]n making 
the determinations under [section 7261(a)], the Court shall . 
. . take due account of the rule of prejudicial error")."  
Id at 13.

This obviously could not be avoided in this case since the 
veteran's claim was submitted years before the enactment of 
the VCAA.  The most recent supplement statement of the case 
issued in August 2003 reflects that the RO rating specialist 
addressed the veteran's claim on a de novo basis.  There is 
no indication or reason to believe that the decision would 
have been different had the claim not been the subject of 
prior adjudications.  Therefore, in the Board's opinion, 
there is no prejudice to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Moreover, satisfying the strict letter holding in Pelegrini 
would require the Board to dismiss every case that did not 
absolutely meet these standards.  Such an action would render 
a rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, strictly following Pelegrini 
would require that the entire rating process be reinitiated 
from the very beginning.  That is, the claimant would be 
provided VCAA notice and an appropriate amount of time to 
respond before an initial rating action.  Following the 
rating decision, the claimant would have to file a new notice 
of disagreement, a new statement of the case would be 
required, and finally, the submission of a substantive appeal 
by the claimant.  The prior actions of the veteran would be 
nullified by a strict reading of Pelegrini, and essentially 
place the veteran at the end of the line of cases waiting to 
be adjudicated.  In the Board's opinion, no useful purpose 
would be served by this course of action in light of the fact 
that the veteran's claim was considered on a de novo basis in 
August 2003.  

Accordingly, the Board will address the merits of the 
veteran's claim.  

Evidentiary Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2003) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  In 
this regard the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

Service connection for bilateral pes planus was granted by 
means of an April 1946 rating action as the evidence showed 
that the veteran injured his feet while undergoing basic 
training.  A 10 percent disability evaluation was assigned 
from March 1946.  A subsequent rating action in February 1987 
denied an increased rating for this disability.  

A December 1991 VA outpatient podiatry treatment record 
indicates that the veteran's feet showed improvement with 
medication.  Similarly, in June 1992, he reported decreased 
problems with foot pain.  Pedal pulses were good.  He again 
reported a decrease in pain during a November 1992 VA 
outpatient podiatry visit and, in April 1993, he was seen for 
a replacement of his shoes.  

In July 1993, the veteran filed his claim for an increased 
rating for pes planus.  He reported that his fallen arches 
were causing more problems and he had trouble getting around.   

An August 1993 VA outpatient record of a neurological 
examination indicates that the veteran had bilateral 
downgoing toes.  Examination of the extremities revealed no 
cyanosis, clubbing, or edema.  The veteran's gait and 
coordination were noted to be normal.  No reference to flat 
feet or pes planus was recorded.  

The veteran complained of right heel pain on weight bearing 
during a January 1995 visit to the podiatry clinic.  This 
pain was described as chronic, moderate, and intermittent.  
The pain was relieved by inserts.  Examination revealed 
little palpable tenderness and the right heel tissue was 
soft.  Assessment at that time was mild plantar fasciitis 
that was responsive to shoe inserts and heel cushions.  The 
veteran was to continue with shoe inserts and no other 
treatment was necessary at the time. In May 1995, his heel 
pain was controlled with cushions.

A February 1997 podiatry clinic treatment record notes that 
the veteran was diabetic.  He had been diagnosed with 
calcaneal heel spurs and had noted some increasing discomfort 
of his feet with weight bearing.  On examination his feet 
were noted to be "good."  The skin was dry and he had good 
pedal pulses.  He had the start of a bunion deformity and 
some onychodystrophy of some of the toenails.  He also had 
some decrease in sensation of his feet.  He had fallen two or 
three times, but it was unclear if this represented a balance 
problem or was due to the footwear prescribed through VA.   

In March 1997, he reported pain on the most posterior aspect 
of the heel at the point where it curves around the posterior 
of the calcaneus.  This was the only point where any 
significant discomfort could be elicited on palpation.  There 
was no pain at the central posterior aspect of the heel or 
the central plantar aspect of the heel on palpation.  The 
assessment was onychomycosis and plantar fasciitis.  He was 
given a prescription for new shoes and given heel cups.      

The veteran reported aggravating heel discomfort, 
particularly while driving, during VA treatment in July 1997.  
This discomfort was located in the right postero-lateral heel 
region.  This did not appear to be increasing, but had been 
"very difficult to eradicate."  

In June 1998, the veteran complained of discomfort along the 
lateral aspect of his right foot.  He also had elongated 
nails, which he had difficulty trimming.  It was noted that 
the right foot discomfort appeared to have initiated over the 
past several months.  He reported that it was predominately 
aggravated when he finished driving.  Palpation revealed a 
trigger point discomfort at the attachment of the peroneal 
tendon apparatus at the base of the fifth metatarsal, but 
this was mild on very firm palpation.  Skin displayed an 
appropriate quality and his pulses were intact.  Similarly, 
the neurologic status was noted to be "appropriate."  New 
shoes were recommended.  

The report of a September 1998 VA examination indicates that 
the veteran had a scar on the calcaneal area of the right 
foot.  He complained of pain of the heel of the right foot as 
well as along the lateral aspect of the right foot and the 
front of the first and second toe area.  Both feet were flat.  
He reported an inability to stand for a long time.  On 
walking, he experienced pain of both feet, but did not use 
any crutch or brace.  He used corrective shoes on both feet 
for his flatfeet.  

Examination of the right foot revealed tenderness in the 
calcaneal area.  Extension, flexion, inversion, and eversion 
of the right ankle were normal and his gait was normal.  A 
few callosities on the plantar aspect of the right foot were 
noted.  Skin and vascular examination of the right foot was 
within normal limits.  He could stand, squat, pronate, 
supinate, and rise on his toes and heels.  He had no valgus 
or varus deformity of either foot.  On weight bearing, his 
tendo Achilles tendon was painful and the alignment of this 
tendon could be corrected by manipulation of the feet.  
However, the veteran complained of pain on manipulation.  
Examination of the left foot revealed no swelling.  
Inversion, eversion, flexion, and extension of the left foot 
were within normal limits and the left ankle joint was not 
painful on motion.  There was no gait disturbance.  No 
callosities on the left foot were noted.  

The diagnosis was history of bilateral flatfoot and calcaneal 
spur on the right foot with tenderness in the calcaneal area 
and occasional pain of the right foot.  X-ray examination 
revealed bilateral calcaneal spurs in the insertion of the 
Achilles tendon and slight or mild pes planus of the left 
foot.  Also, mild cystic degenerative changes in the head of 
the first metatarsal bilaterally was noted.  

An October 1998 podiatry treatment record indicates that the 
veteran had continued complaints of pain at the lateral 
aspect of his right foot with most of his discomfort along 
the peroneal tendon region.  This was suggestive of an 
overuse irritation of the tendon.  This was consistent with a 
"severe degree of pronation."  Ankle dorsiflexion was noted 
to be strongly suggestive of an equinus deformity with 
dorsiflexion to about 90 degrees. 

In March 1999, the veteran was afforded a physical 
examination at a VA geriatric primary care clinic.  He was 
ambulatory with a history of diabetes, hypertension, chronic 
renal failure, primary aldosteronism, and gout.  Examination 
of the extremities revealed no edema, erythema, or 
varicosities.  His pulse was palpable and his feet were in 
"very good condition."  Similar findings were recorded in 
June 1999 when his feet were again noted to be in very good 
condition.  

In February 2003, the veteran requested a new shoe sole.  It 
was noted that his last shoe clinic visit was in January 2001 
and that he had received vibrant soles for his shoes at that 
time.  He wanted a new shoe as the old one had worn out.  
Examination of the lower extremities revealed no skin break 
down with pes planus deformity.  Sensation was intact in both 
feet.  No significant deformity was found in either foot and 
pulses were palpable.  

The veteran was afforded a VA compensation and pension 
examination in May 2003.  He reported pain in the ball and 
heel of his feet which alternated between the right and left.  
Rarely were both feet a problem at the same time.  His feet 
would swell and warm and his walking was limited.  The 
veteran was not undergoing any treatment for his flat feet.  
When asked to comment on the severity, frequency, and 
duration of flare-ups, the examiner responded "NA (not 
applicable)."  Walking and standing for prolonged periods 
made his feet hurt.  Rest, hot soaks, and massage made his 
feet feel better temporarily.  When asked to comment on the 
extent, if any, of additional limitation of motion or 
functional impairment during flare-ups, the examiner stated 
that the veteran used a cane to ambulate.  He used shoe 
inserts and it was noted that they were fairly effective at 
alleviating discomfort.  The examiner found no objective 
evidence of painful motion, edema, instability, weakness, or 
tenderness.  The veteran ambulated with a limp and shuffles.  
There were no callosities, breakdown, or unusual shoe wear 
pattern that would indicate abnormal weight bearing.  There 
were no skin or vascular changes.  The examiner was unable to 
assess the veteran's posture on standing, squatting, 
supination, pronation, and rising on toes and heels due to 
the veteran's advanced age.  The only deformity noted was 
bunions of both feet.  The veteran's weight bearing and non-
weight bearing alignment of the Achilles tendon was aligned 
with flexible flat feet, and his forefoot and midfoot were 
flexible.  He was noted to have point tenderness over both 
heels with light pressure and on the right lateral sole.  
Mild cystic degenerative changes in the head of the first 
metatarsal, bilaterally, were noted.  There was also evidence 
of calcaneal spurs in the insertion of the Achilles tendon 
bilaterally.  Slight pes planus was noted in the left foot.  
No soft tissue calcifications were identified.  

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2003).  

The percentage ratings in the Schedule for Rating 
Disabilities represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.  Moreover, 
each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The terms "mild," "moderate," and "severe" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just." 38 C.F.R. 
§ 4.6.  It should also be noted that use of terminology such 
as "mild" or "moderate" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.

Acquired flatfoot is rated under Diagnostic Code 5276 of the 
schedule.  Under these criteria, mild symptoms which are 
relieved by a built-up shoe or arch support warrant a 
noncompensable rating.  Where there is a weight-bearing line 
over or medial to the great toe, inward bowing of the tendo-
Achilles, pain on manipulation and use of the feet, a 
moderate disability will be found, and a 10 percent rating 
awarded.  A severe disability is exhibited by objective 
evidence of deformity, pain on manipulation and use 
accentuated, indication of swelling on use and characteristic 
callosities; a severe disability will be granted a 30 percent 
evaluation.  Marked pronation, extreme tenderness of the 
plantar surfaces, marked inward displacement and severe spasm 
of the tendo-Achilles on manipulation, without improvement by 
orthopedic shoes or appliances warrants a 50 percent 
evaluation for a pronounced bilateral disability.

Functional loss of use as the result of a disability of the 
musculoskeletal system may be due to the absence of bones, 
muscles, or joints, or may be due to pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion. 38 C.F.R. § 4.40.  Both 
limitation of motion and pain are necessarily regarded as 
constituents of a disability.  38 C.F.R. §§ 4.40, 4.45, 4.55, 
4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).




Analysis

After a review of the evidence, the Board finds that an 
increased rating is not warranted.  While the veteran has 
complaints of pain and has been prescribed heel cups and 
special shoes, the recent May 2003 examination report 
indicates that his shoe inserts were fairly effective at 
alleviating discomfort and there was no objective evidence of 
painful motion, edema, instability, weakness, or tenderness.  
While he had previously been noted to have an equinus 
deformity, no significant deformity was fount in either foot 
in February 2003.  Similarly, the May 2003 examination report 
notes that the only deformity was bunions.  It was felt that 
his pes planus was mild in severity.  This is consistent with 
the September 1998 examination report which reflects that 
slight or mild pes planus of the left foot was found.  
Despite the veteran's complaints of swelling on use, the 
examiner, in May 2003, could find no swelling or callosities, 
breakdown, or unusual shoe pattern to indicate abnormal 
weight bearing.  While the veteran has complained of pain, 
the Board finds that the most persuasive evidence is the most 
recent examination which shows only slight residuals of his 
pes planus.  

As stated previously, the Board is required to consider the 
effect of pain and weakness when rating a disability of the 
musculoskeletal system.  38 C.F.R. §§ 4.40, 4.45 (2002); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board has 
considered the veteran's complaints of pain, as well as all 
evidence of record related to limitation of motion, excess 
motion, incoordination, fatigability, and pain on motion, in 
determining that the preponderance of the evidence is against 
the veteran's claim of entitlement to a rating greater than 
10 percent for the veteran's bilateral pes planus.  In fact, 
the Board notes that pain on manipulation and use is 
explicitly mentioned in the criteria for evaluation of flat 
feet and has thus been specifically considered.  While the 
veteran has numerous complaints of fatigability and pain with 
use, those complaints are not supported by objective 
findings, which most recently show minor residuals of any 
foot condition.  On the contrary, the May 2003 examination 
showed no evidence of abnormal weight bearing.  

Accordingly, the Board finds that the disability does not 
more nearly approximate the criteria for a higher rating than 
those for the assigned rating.  

The Board has also considered whether a higher rating is 
warranted under any other potentially applicable diagnostic 
code but has determined that the most appropriate diagnostic 
code for rating the disability is the diagnostic code for 
flat feet and that no reasonable basis exists for assigning a 
higher rating under another diagnostic code.

Extra-schedular Consideration

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under the provisions of 38 
C.F.R. § 3.321(b)(1) (2003).  However, the Board notes that 
the record reflects that the veteran has not required 
frequent periods of hospitalization for this disability and 
that the manifestations of the disability are contemplated by 
the schedular criteria.  Therefore, there is no reason to 
believe that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
schedular criteria.  Accordingly, referral of the case for 
extra-schedular consideration is not in order.  


ORDER

An increased disability evaluation for bilateral pes planus 
is denied.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



